DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090157197 (Bonacini).
Regarding Claim 1, Bonacini discloses a prosthetic leg, comprising a connector and a plate spring (Figure 1, 1- foot; Paragraph [0030]), wherein the plate spring includes a grounding portion coming into contact with the ground (Figure 12, C4 – upper curved portion; Paragraph [0032]), a connecting portion connected to the connector (Figure 12, 12 – rectilinear fixing portion; Paragraph [0034]), and a curved portion curving between the grounding portion and the connecting portion (Figure 12, C1 – virtual heel; Paragraph [0034]), wherein the curved portion curves in only one direction (Figure 12a, 1- foot; Paragraph [0030]), wherein the grounding portion is formed at one end of the curved portion (Figure 12, C4 – upper curved portion; Paragraph [0032]), and wherein the connecting portion is formed at another end of the curved portion substantially linearly without curving with respect to the curved portion (Figures 1 & 12, 1- foot; Paragraph [0024]), and includes a connecting surface formed on an inside of a curve of the curved portion, the connecting surface being connected to the connector (Figure 5, 2.2 – flat surface; Paragraph [0056]), and wherein the connector includes an attachment surface that is connected to the socket (Figure 5, 2.1 – Flat vertical surface; Paragraph [0055]), the attachment surface being formed at an acute angle with respect to the connecting surface (Figures 1 & 5, 2 – TT Bracket; Paragraph [0029]).
Regarding Claim 2, Bonacini discloses the prosthetic leg according to claim 1, wherein the attachment surface is formed substantially perpendicularly (Figure 2, 2a – TF Bracket; Paragraph [0017]).
Regarding Claim 3, Bonacini discloses the prosthetic leg according to claim 1 or 2, wherein the attachment surface has a position at which the socket is attached, with the position being adjustable in a plurality of places (Figure 5, 2.3 – two holes; Paragraph [0056]).
As the prior art details the socket and bracket is laminated together and as such is adjustable in a plurality of places before the two are permanently affixed together (Paragraph [0054]).
Regarding Claim 4, Bonacini discloses a connector used in a prosthetic leg, the connector comprising: a connecting surface connected to the prosthetic leg, and an attachment surface connected to a socket, wherein the connecting surface and the attachment surface are arranged at an acute angle (Figure 5, 2.1 – Flat vertical surface; Paragraph [0055]).
Regarding Claim 5, Bonacini discloses the connector according to claim 4, wherein the attachment surface has a position at which the socket attached, with the position being adjustable in a plurality of places (Figures 9 & 10, 2a.2 – through holes; Paragraph [0058]).
As the prior art details the socket and bracket is laminated together and as such is adjustable in a plurality of places before the two are permanently affixed together (Paragraph [0054]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150230943 (Marlin) a Prosthetic Joint. JP 2018000627 (Miyata) a Plate Spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM GARRY ROARK whose telephone number is (571) 272-8051. The examiner can normally be reached 9:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM GARRY ROARK/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774